INGRAHAM, J.
The action was brought for divorce upon the ground of adultery. There were three children of this marriage, who are in the custody of, and residing with, the plaintiff, in the city of New York. Some years before the commencement of this action, the defendant went to Europe, leaving the plaintiff and her children in New York, regularly contributing, however, to their support. Shortly prior to the commencement of this action the defendant communicated with the plaintiff, stating that he had supported her and her children long enough, and that he did not intend to continue said support. The plaintiff learned that the defendant was living with a woman in Berlin, and subsequently removed with her to Vienna. . Prior to this abandonment, the defendant allowed the plaintiff, for the support of herself and the children, $5,000 a year. The defendant interposed an unverified answer, denying the allegations of adultery, and alleging that the plaintiff was guilty of adultery with a person named. In his affidavit in opposition to this motion the defendant does not deny that he is guilty of adultery as charged by the plaintiff. The order appealed from allows the plaintiff $150 a month and a counsel fee of $500. The only question upon this appeal is as to the amount allowed, in view of the statements made hy the' defendant as to his income and property; he stating that, his adventures in Europe having failed, he was without income. He appears to be able, however, to support the woman with whom he is living; and, considering the amounts which the defendant admits that he has realized from his business in the past, and his present situation, and the fact that the plaintiff will be required to issue 'commissions to procure the testimony to enable her to prove her cause of action, and the disbursements that will be required upon the execution of such commissions, we think the court below was justified in making the allowances that were made. The 'order appealed from should be affirmed, with $10 costs and disbursements.